Citation Nr: 0401035	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-20 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  

2.  Entitlement to an effective date earlier than January 24, 
1997, for the assignment of a 100 percent disability 
evaluation for PTSD.  

3.  Entitlement to an effective date earlier than January 24, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal with an 
with an Oak Leaf Cluster.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected PTSD, then rated as 10 percent disabling, and to a 
TDIU.  The veteran perfected a timely appeal of these 
determinations to the Board.  

In a January 1999 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 70 percent, and 
established his entitlement to a TDIU, each effective January 
24, 1997.  The Board notes that because the increase in the 
evaluation of the veteran's PTSD does not represent the 
maximum rating available for the disability, the veteran's 
claim for an increased evaluation for this disorder remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran perfected a timely appeal of the January 1999 
rating action, asserting the appropriate effective date was 
one year earlier, in January 1996, because it was factually 
ascertainable at that time that an increase in the severity 
of the disorder had occurred and that he was unemployable due 
to his service-connected PTSD.  

In June 2001, the Board remanded these matters to the RO for 
further development and adjudication; however, as the denial 
of these claims has been confirmed and continued, the case 
has been returned to the Board for further appellate 
consideration.  

In the following decision, the Board finds that the veteran's 
PTSD warrants a total schedular evaluation; as such, the 
Board has recharacterized the veteran's earlier effective 
date claim as seeking entitlement to a 100 percent rating for 
his PTSD, prior to January 24, 1997.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.  

2.  The veteran's PTSD is manifested by frequent intrusive 
thoughts, nightmares and flashbacks; irritability, with 
periods of violent behavior; impaired memory and 
concentration; chronic sleep impairment; a sense of 
hopelessness and of a foreshortened future; suicidal 
ideation; survivor guilt; hypervigilance; panic attacks; 
hyperstartledness; a restricted range of affect; auditory 
hallucinations; marked difficulty adapting to stressful 
situations; severe social isolation; and severe avoidance 
behavior; these symptoms reflect that the veteran is 
permanently and totally disabled and thus incapable of being 
employed due to his PTSD.

3.  The veteran's claim for an increased rating for his PTSD 
was filed on January 24, 1997, and resolving all reasonable 
doubt in the veteran favor, it is factually ascertainable 
that the condition was productive of symptoms that rendered 
him incapable of obtaining and retaining a job one year prior 
to that time.

4.  In view of the award of a 100 percent schedular rating 
for PTSD, and the grant of an earlier effective date of 
January 24, 1996, for the assignment of that rating, there is 
no longer a controversy on the question of the veteran's 
entitlement to an earlier effective date for the award of a 
TDIU.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2003).

2.  An effective date of January 24, 1996, for the award of a 
100 percent evaluation for PTSD, is warranted.  38 U.S.C.A. 
§§ 5100(b)(2), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400(o)(2) (2003).

3.  The question of whether the veteran is entitled to an 
effective date earlier than January 24, 1997 for the award of 
a TDIU is now moot, warranting dismissal of the appeal as to 
that issue.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to this case because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  Although some records 
of the veteran's private and VA treatment for his psychiatric 
disability remain outstanding, in light of the Board's 
findings that his PTSD warrants a 100 percent rating, 
effective January 24, 1996, the Board concludes that all 
relevant evidence has been obtained and that the requirements 
of the VCAA have been satisfied.

In making this finding, the Board notes that, on remand, the 
RO did not comply with some of the Board's remand 
instructions, i.e., no records of Dr. Daniel H. Gottlieb's 
treatment of the veteran were obtained and records of his VA 
treatment, dated since 1998, have not been associated with 
the claims file.  Indeed, these factors were not considered 
in the readjudication of this claim.  In light of this 
decision establishing entitlement to a total schedular rating 
for PTSD and to an effective date of January 24, 1996, each 
of which represents a complete grant of the benefit sought on 
appeal, the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to successfully 
prove his claims and that there is no prejudice to him by 
appellate consideration of the claim at this time, without 
another remand of the case to the RO for providing additional 
assistance as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
As such, a remand for compliance of the Board's instructions, 
pursuant to the holding of the Court's decision in Stegall v. 
West, 11 Vet. App. 268 (1998), is not warranted.  See Evans 
v. West, 12 Vet. App. 22, 30-31 (1998).  The Board will thus 
proceed with the consideration of this case.  

Moreover, during the course of this appeal, the veteran was 
afforded VA psychiatric examinations in February 1997, May 
1998 and in October 2003; there is also a January 1999 
addendum to the May 1998 report.  In addition, the RO has 
associated several VA and private reports, as well as the VA 
outpatient treatment records, dated in 1997 and 1998, which 
address the manifestations and severity of his PTSD.  
Further, VA has obtained records from the Social Security 
Administration (SSA), and the veteran and his attorney have 
been issued Statements of the Case (SOCs) and Supplemental 
Statement of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  Further, in the Board's 
June 2001 remand and the RO's August 2003 letter, VA notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
These communications gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, in October 2003, the veteran was afforded a formal 
VA psychiatric examination, and the law generally requires 
that the RO initially consider this evidence, which was 
received at the RO before the claims file was transferred to 
the Board in December 2003, and then readjudicate the claims 
and issue an SSOC.  38 C.F.R. § 19.31(b)(1) (2003).  To date, 
the veteran has not been issued an SSOC that considers that 
VA examination report, and the Court has held that when the 
Board addresses in its decision issues or evidence that have 
not yet been considered by the RO, the Board must analyze 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he or she has been given an adequate opportunity to actually 
submit such evidence and argument, and whether he or she will 
be prejudiced; if so, the matter must be remanded.  See 
Bernard.  Here, in light of the Board's decision granting 
entitlement to a total schedular evaluation for the veteran's 
PTSD, effective January 24, 1996, doing so is not warranted 
because the veteran has not been prejudiced.

II.  Background

As a preliminary matter, although the Board notes that it has 
reviewed the voluminous pertinent evidence of record, in 
light of the veteran's contentions, the Board will focus on 
the evidence that relates to the severity of his PTSD and 
whether it was factually ascertainable in January 1996 that 
the condition warranted a 100 percent rating.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a May 1984 rating decision, the RO established service 
connection for PTSD and assigned an initial 10 percent 
evaluation for this condition under Diagnostic Code 9411, 
effective December 28, 1983.  The rating for this condition 
remained in effect when the veteran filed the current claim 
seeking a higher rating and to a TDIU on January 24, 1997.

As noted in the June 2001 remand, in support of this claim, 
the veteran submitted a November 1996 report prepared by his 
private treating psychologist, Dr. Gottlieb.  In the report, 
Dr. Gottlieb indicated that he first treated the veteran in 
December 1995 and that his PTSD had "deteriorated since that 
time," with the symptoms including depression, irritability 
and pessimism about the future.  The psychologist added that 
the veteran was unable to work "for both physical and 
psychological reasons."  

In February 1997, the veteran was afforded a formal VA 
psychiatric examination.  During the examination, the veteran 
indicated that he had last worked in December 1995 and 
complained of having severe sleep problems, including 
increasing violent nightmares of his Vietnam experiences that 
awakened him.  He also reported having daily flashbacks, 
depression, irritability, suicidal ideation, a loss of 
interest in life and hope for his future, and severe impaired 
social relationships.  

The examiner interviewed the veteran and his spouse and 
described the veteran's demeanor as angry and noted that at 
times he became verbally explosive.  The examiner opined that 
the veteran had mild memory impairment and was "totally 
exasperated by his inability to retain employment and his 
persistent difficulty in having the kind of relationship with 
his wife that he wishe[d] to."  The diagnosis was PTSD, 
characterized by sleep disturbance, irritation and explosive 
anger, detachment from others, intrusive thoughts about the 
war and flashbacks, as well as no hope for the future.  The 
examiner estimated that the veteran's Global Assessment of 
Functioning (GAF) score was 50.  Subsequent to offering this 
assessment, he commented, "It is my impression, because of 
the above symptoms, that this veteran is unable to return to 
work at this time."  The psychologist further stated that 
the veteran was frustrated, irritable and easily angered, had 
few friends, and was struggling to save his marriage.

In an April 1997 report, Dr. Gottlieb indicated that the 
prognosis for the veteran's PTSD was poor; he also diagnosed 
him as having major depression and alcohol dependence.

Based on the above evidence, in a May 1997 rating action, the 
RO denied entitlement to an evaluation in excess of 10 
percent for the veteran's PTSD and to a TDIU.

In a November 1997 report, the veteran's treating VA 
psychologist, who was identified as the Director of the PTSD 
Clinical Team, indicated that he suffered from PTSD "with 
associated alcohol abuse."  The examiner reported that the 
veteran's PTSD was productive of persistent re-experiencing 
of his Vietnam combat stressors, including daily intrusive 
recollections and flashbacks three to four times per week; 
persistent avoidance behavior; loss of interest in 
activities; detachment; restricted range of affect; a sense 
of a foreshortened future; intense rage; poor concentration; 
hypervigilance; hyperstartledness and auditory 
hallucinations.  In addition, the examiner stated that the 
veteran has a past history of substance abuse that was "part 
and parcel" of his PTSD.  The diagnoses were PTSD, chronic, 
with delayed onset; and associated major depression, severe.  
The psychologist estimated that the veteran's GAF score 
presently was 28, and for the past year, it was 34.

In another November 1997, the veteran's treating VA 
psychiatrist noted the veteran's pertinent military, medical 
and employment history.  The examiner stated that he had 
administered a mental status examination, which revealed that 
the veteran was anxious, guarded, labile, angry and in great 
distress when discussing his Vietnam experiences.  The 
psychiatrist indicated that in the past the veteran had 
abused alcohol and that he acknowledged that he still had 
"occasional binges."  With respect to the severity of the 
veteran's PTSD, the psychiatrist opined that the veteran 
symptoms were "severe and incapacitating" and were 
consistent with his PTSD, which stemmed from his Vietnam 
combat service.

In a December 1997 report, Dr. Gottlieb reiterated that the 
prognosis for the veteran's PTSD was poor, and that he 
suffered from major depression and alcohol dependence.

In May 1998, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of the report, the 
psychiatrist discussed the veteran's pertinent history.  The 
veteran reported that he suffered from persistent intrusive 
thoughts, flashbacks and nightmares of his Vietnam 
experiences, had a loss of interest or participation in 
significant activities, daily irritability and anger 
outbursts.  In addition, the psychiatrist noted that the 
veteran had difficulty concentrating and that he reported 
being detached and socially withdrawn; he also indicated that 
he had a sense of a foreshortened future.  Further, he stated 
that the veteran's irritability and anger outbursts sometimes 
had physical manifestations.  The examiner also reported that 
the veteran suffered from hypervigilance, which he explained 
included keeping a shotgun at his bed at night and checking 
the doors and windows.  The psychiatrist diagnosed the 
veteran as having chronic, delayed, PTSD; he did not comment 
on the veteran's employability or offer a GAF score.

In a January 1999 addendum to the May 1998 report, however, a 
VA psychologist addressed the severity of the veteran's PTSD 
and the impact it had on his ability to obtain or retain 
employment.  The examiner stated that the veteran's PTSD was 
productive of chronic insomnia, disturbing dreams, 
flashbacks, nightmares, panic symptoms, depression and anger.  
With regard to his employability, he reported that the 
veteran's outbursts of anger were the greatest impediment to 
his ability to work because it led to "physical 
manifestations."  He also stated that the veteran needed to 
withdraw from situations in order to maintain control.  As 
such, he opined that the veteran had serious difficulty in 
maintaining employment at nearly any job due to his PTSD; he 
estimated that the veteran's GAF score was 38, which he 
explained reflected serious symptomatology.

In a November 1998 report, the veteran's treating VA 
psychologist indicated that the veteran's PTSD was worsening 
and that he continued to suffer from symptoms consistent with 
that discussed above.  In addition, the veteran's VA 
outpatient treatment records, dated in 1997 and 1998, reflect 
that he received regular treatment from this examiner, and 
show that he continued to suffer from the numerous 
psychiatric symptoms noted above.

In January 1999, the RO increased the evaluation of the 
veteran's PTSD to 70 percent, effective January 24, 1997, and 
established his entitlement to a TDIU, also effective on that 
date.  The veteran perfected an appeal regarding the 
effective date of the grants of these benefits, contending 
that the increases should both be effective one year prior to 
his filing of his claim for an increased rating and to a 
TDIU, i.e., in January 1996.  

In June 2001, the Board remanded the veteran's claims for 
further development, which included obtaining outstanding 
records of his private and VA treatment for PTSD.  In doing 
so, the Board pointed out that although Dr. Gottlieb 
indicated that he had treated the veteran since December 
1995, no records of his treatment dated earlier than the 
November 1996 had been associated with the claims file.  The 
Board also instructed the RO to arrange for the veteran to 
undergo a comprehensive VA psychiatric examination, which was 
performed in October 2003.

The October 2003 VA psychiatric examination report reflects 
that the psychiatrist examined the veteran's military, 
medical and employment history and that he discussed in 
detail his review the records of veteran's recent VA and 
private treatment for this condition.  He also observed that 
the veteran had been receiving disability benefits from the 
SSA since 1995.  The psychiatrist discussed the constellation 
of the veteran's PTSD symptoms and specifically commented 
that he shared the assessment of the veteran's outpatient VA 
psychologist, who prepared the November 1997 report, stating, 
"My impression is entirely consistent with that stated by 
[the veteran's outpatient examiner]."  He diagnosed the 
veteran as having chronic, severe, PTSD with delayed onset; 
major depression; and panic disorder with agoraphobia.  In 
addition, he estimated that the veteran's GAF score was 
currently 31 and 34 for the past year.




III.  Analysis

A.  Increased rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  In this regard, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. 
§ 1110 in light of its legislative history, held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from a service-
connected disorder, here PTSD.  Id. at 1370.  The Federal 
Circuit further declared that such secondary disability 
itself might be indicative of the severity of a veteran's 
service-connected disability.  Id.  

The veteran's PTSD is evaluated as 70 percent under 
Diagnostic Code 9411.  Under that code, a 70 evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

After a careful review of the lay and medical evidence, the 
Board finds that the veteran's PTSD warrants a 100 percent 
schedular rating.  In reaching this determination, the Board 
notes that every examiner, both private and VA, has uniformly 
concluded that the veteran is not employable due to his PTSD.  
Moreover, because the evidence shows that the veteran's other 
psychiatric disabilities, i.e., major depression and alcohol 
dependence are related to his service-connected PTSD, in 
evaluating this claim, the Board has considered the impact of 
each of these disabilities in concluding that a total 
schedular evaluation is warranted.  See Allen v. Principi, 
237 F.3d 1368; Mittleider v. West, 11 Vet. App. 181.

In this regard, the Board notes that the examiner who 
performed the February 1997 VA psychiatric examination 
concluded that the veteran was unable to work due to his 
PTSD; he assigned him a GAF score of 50, which according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), reflects that the veteran was unable to maintain 
employment.  Indeed, subsequent to offering this impression, 
the examiner affirmatively commented that the veteran was 
unable to work.  Similarly, in a November 1997 report, the 
veteran's treating VA psychologist estimated that his GAF 
score was 28, and that it was 34 for the past year.  In this 
regard, the Board notes that according to DSM-IV, a GAF score 
of 28 reflects behavior that is influenced by delusions or 
hallucinations, or an inability to function in almost all 
areas.  Moreover, a GAF score of 34 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., avoids friends, 
neglects family, and is unable to work).  In addition, the 
psychologist stated that the veteran's major depression was 
related to his PTSD and that his history of substance abuse, 
including alcohol dependence, was "part and parcel of the 
disability."  Further, his treating VA psychiatrist, in a 
separate November 1997 report, described the veteran's PTSD 
as severe and incapacitating.  

In addition, in the January 1999 addendum to the May 1998 VA 
examination report, the psychologist opined that the veteran 
would have serious difficulty in maintaining any kind of 
employment due to his PTSD, and estimated that his GAF score 
was 38, which according to DSM-IV indicates an inability to 
work.  Finally, in his October 2003 report, the VA 
psychiatrist specifically noted that he agreed with the 
findings and impressions offered by the veteran's treating VA 
psychologist, who prepared the November 1997 report, and his 
GAF score was currently 31 and in the past year 34; as noted 
above, these scores reflect  totally incapacitating 
psychiatric impairment.  

Under these circumstances, the Board finds that entitlement 
to a 100 percent rating for the veteran's PTSD has been 
established.  

B.  Entitlement to an effective date earlier than January 24, 
1997,
for assignment of a 100 percent rating

As the Board noted in the June 2001 remand, the veteran 
contends that the appropriate effective date for the increase 
in the evaluation of the veteran's PTSD is one year prior to 
January 24, 1997, i.e, in January 1996, because it was 
factually ascertainable at that time that the increase in the 
disorder had occurred and that the veteran was unemployable 
due to service-connected disability.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Here, consistent with the veteran's contentions the medical 
evidence tends to show that the veteran was totally disabled 
due to his PTSD for the year prior to the filing of his 
claim.  In this regard, the Board notes that the record 
reflects that the veteran has not been employed since 1995, 
and in his November 1997 report, the veteran's treating VA 
psychologist indicated that the veteran GAF score in the past 
year was 34, which as discussed above, indicates that totally 
incapacitating psychiatric impairment, render the veteran 
unable to work due to his service-connected psychiatric 
disability in November 1996.  Further, in his November 1996 
report, Dr. Gottlieb stated that he had been treating the 
veteran since December 1995 and that he was unable to work 
due to his physical and psychiatric disability conditions.  
Moreover, the record shows that the veteran has received very 
little treatment for any condition other than his psychiatric 
disability.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that 
entitlement to an earlier effective date of January 24, 1996, 
for the assignment of a 100 percent evaluation for PTSD, has 
been established.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

C.  Entitlement to an effective date earlier than January 24, 
1997,
for award of a TDIU

In light of the veteran's contentions, and the assignment of 
a 100 percent rating for the veteran's PTSD, as well as 
entitlement to an effective date of January 24, 1996, for 
that evaluation, the veteran's claim for an earlier effective 
date for award of a TDIU is no longer in controversy.  Hence, 
that claim must be dismissed as moot.   See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).  


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An effective date of January 24, 1996, for the award of a 100 
percent evaluation for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

The issue of entitlement to an effective date earlier than 
January 24, 1997, for the award of a TDIU is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



